PER CURIAM.
Appellant, N. R. Parks, was first convicted on a warrant in the Harrison Quarterly Court for the offense of selling alcoholic beverages without a license, a crime •denounced by KRS 243.020(1). Upon appeal to the Harrison Circuit Court he was again tried and convicted of said offense, and the punishment imposed by the jury was a fine of $200 and imprisonment for sixty-five days. His appeal is based on (1) the alleged admission of incompetent evidence; (2) the alleged improper remarks of the Commonwealth’s Attorney in argument; and (3) the court’s refusal of an amended motion for a new trial.
Finding no merit in the grounds upon which appellant relies in urging reversal, the motion for an appeal is overruled and the judgment is affirmed.